 

Exhibit 10.1

 

CONFIDENTIAL SETTLEMENT AGREEMENT AND GENERAL RELEASE

 

This Confidential Settlement Agreement and General Release (“Agreement”) is made
by and between Douglas Solomon (“Solomon”) and Ipsidy Inc. (“the Company”),
(collectively, the “Parties”).

 

WHEREAS, Solomon is employed by the Company as its Executive Director,
Government Relations Enterprise Security pursuant to an Offer Letter (“Offer
Letter”) and Executive Retention Agreement (“Retention Agreement”) both dated
January 31, 2017 (collectively the “Employment Agreement”); and

 

WHEREAS, the Parties are entering into this Agreement for the purposes of
terminating Solomon’s employment by the Company and the Employment Agreement by
mutual consent and settling, compromising and resolving all claims between them;

 

NOW, THEREFORE, in consideration of the execution of this Agreement and for
other good and valuable consideration, the Parties agree as follows:

 

1.            Termination of Employment Agreement.

 

(a)          The parties hereby agree that Solomon’s employment and the
Employment Agreement are hereby terminated effective as of September, 1, 2017
(“Termination Date”) and that neither party shall thenceforth owe any duties or
obligations to each other under the Employment Agreement, (except to the extent
of provisions expressly stated to survive termination, as set forth in this
Agreement) including but not limited to the obligation on the part of the
Company to pay to Solomon any remuneration or other compensation for any period
whether before or after the Termination Date.

 

(b)          Solomon shall upon the execution hereof tender his resignation to
the Company as the Executive Director, Government Relations Enterprise Security
of the Company. Solomon shall remain as a non-executive director of the Company
but acknowledges that he shall not be nominated by the board of directors of the
Company (the “Board”) for election at the forthcoming Annual Meeting of the
stockholders of the Company and shall therefore cease to be a director of the
Company with effect from the date of such meeting.

 

(c)          The Company shall timely file all such reports as may be required
under Securities & Exchange Commission (“SEC”) rules in relation to such
resignations and this Agreement and Solomon shall provide all such reasonable
assistance and information to Company as may be required for such purpose.

 

2.           Settlement Terms. In consideration for the release and other
covenants in this Settlement Agreement, the Company shall provide the following:

 

(a)          The Company shall within two (2) weeks of the Effective Date (as
defined in Section 9(h), below) pay to Solomon the total agreed-upon amount of
Eight thousand and forty-eight and 13/100 Dollars ($8,048.13) (less all
applicable deductions required by law) representing the following:

 

(i)          Solomon’s unused 2017 vacation entitlement through the Termination
Date is eight and 3/10 (8.3) vacation days. Solomon will therefore be paid for
these unused vacation days in the amount of seven thousand one hundred
eighty-two and 74/100 Dollars ($7,182.74), less all applicable deductions
required by law; and

 



 

 

 

(ii)          Solomon’s pay for one day in the amount of Eight hundred sixty
five and 39/100 Dollars ($865.39), less all applicable deductions required by
law.

 

(b)          Within ten (10) days following submission to the Company of proper
expense reports by the Executive, the Company shall reimburse the Executive for
all expenses incurred by the Executive, consistent with the Company’s expense
reimbursement policy in effect prior to the incurring of each such expense, in
connection with the business of the Company prior to the Termination Date.

 

(c)          The Company agrees to pay directly Solomon’s COBRA employee only
benefits (not including family coverage) for twelve (12) months, spanning from
October 2017 through September 2018, provided Solomon elects to take up such
coverage. As Solomon is enrolled in the Company’s healthcare plans, coverage
will end on the last day of the month during which separation occurred,
September 30, 2017. Commencing October 1, 2017, Solomon is eligible for
continued medical coverage under the federal law known as COBRA. Coverage may be
purchased for such period as may permitted by law, or until Solomon is covered
under another employer’s plan, of which Company agrees to pay the first twelve
months’ premiums. Information on how to elect COBRA coverage will be mailed to
Solomon directly from the medical provider.

 

(d)          The Company and Solomon acknowledge that the 20,000,000 stock
options he received as an employee of the Company that were vested on the
Termination Date may be exercised within their stated Exercise Period i.e. prior
to September 25, 2025; otherwise, all such options shall lapse and shall no
longer be exercisable and any other terms of the Stock Option Agreement will
remain in effect.

 

(e)          The Company and Solomon shall enter into an Agency Agreement in the
form annexed hereto as Exhibit A.

 

3.           Adequacy of Consideration. Solomon understands and agrees that the
sums that the Company has agreed to pay and the actions that it has agreed to
take or refrain from taking pursuant to this Agreement are a result of the
Parties’ negotiations, have not been established to be required of the Company
in the absence of this Agreement, do not constitute an admission of liability,
and constitute adequate and reasonable consideration for the Agreement.

 

4.           Reciprocal Release of Claims.

 

(a)           In consideration for the Company’s undertakings and release
described herein, Solomon, for himself and his agents, successors, heirs,
executors, administrators and assigns, hereby irrevocably and unconditionally
forever releases and discharges the Company and each of its current and former
predecessors, successors, affiliates, subsidiaries, benefit plans, insurers,
reinsurers and assigns, and each of their current and former directors,
officers, members, trustees, administrators, employees (as such),
representatives and agents (collectively, the “Company Releasees”), from any and
all actual or potential claims, demands, actions, causes of action or
liabilities of any kind or nature, which are related to or arising out of
Solomon’s employment and officer relationship with the Company, including but
not limited to the Employment Agreement, whether known or unknown, direct or
indirect, up to and including the date of this Agreement, except for claims
which are specifically excluded by this Agreement. The released claims include,
but are not limited to: claims for reinstatement, severance, unpaid
compensation, bonuses, benefits or business expenses; claims for attorneys’ fees
or other indemnities; claims for breach of contract or promise, real or implied;
claims for fraud, misrepresentation, physical or personal injury, emotional
distress, libel, slander, defamation and similar or related claims; claims for
wrongful termination; claims for discrimination, harassment or retaliation of
any kind; the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, the Americans with Disabilities Act, the Rehabilitation Act, the
Reconstruction Era Civil Rights Acts, including 42 U.S.C. §1981 and 42 U.S.C.
§1983, the Family and Medical Leave Act and any similar state laws, all
applicable state and local wage and hour laws, the Codes, Rules and Regulations
of the States of New York and Florida and any amendments to any of the above
laws; and claims under any constitution, common law or any other federal, state
or local law, including those not specifically listed above.

 



2 

 

 

For the purpose of implementing a full and complete release and discharge of the
Company Releasees as set forth above, Solomon acknowledges and agrees that this
Release is intended to include in its effect, without limitation, all claims
known or unknown that he has or may have against the Company Releasees, up to
and including the date of this Agreement, except for claims which: (i) cannot be
released solely by private agreement; (ii) are to enforce or challenge this
Agreement; (iii) arise after the effective date of this Agreement; (iv) are for
vested ERISA benefits; or (v) arise by virtue of Solomon’s status as a
shareholder of the Company, or any of its subsidiaries, rather than as an
employee of the Company;

 

(b)          In consideration of the foregoing release and such other
undertakings by Solomon provided for in this Agreement, the Company likewise
releases Solomon, his agents, successors, heirs, executors, administrators and
assigns (the “Solomon Releasees”) from any and all actual or potential claims,
demands, actions, causes of action or liabilities of any kind or nature, which
are related to or arising out of Solomon’s employment and officer relationship
with the Company, including but not limited to the Employment Agreement, whether
known or unknown, direct or indirect, up to and including the date of this
Agreement, except for claims which are specifically excluded by this Agreement.
The released claims include, but are not limited to, all claims related to or
arising out of Solomon’s relationship with the Company, including but not
limited to the Employment Agreement; claims for attorneys’ fees or other
indemnities; claims for breach of contract or promise, real or implied; claims
for fraud, misrepresentation, negligence or breach of duty. Company indemnifies
and holds the Solomon Releasees harmless for and from any claims of any kind
that the Company Releasees may have against him, in all cases whether known or
unknown, arising under the laws of any jurisdiction, up to and including the
date of this Agreement. Company acknowledges and agrees that this Release is
intended to include in its effect, without limitation, all claims known or
unknown that he has or may have against the Solomon Releasees, up to and
including the date of this Agreement, except for claims that (i) cannot be
released solely by private agreement, (ii) are to enforce or challenge this
Agreement, (iii) arise after the effective date of this Agreement; or (iv) arise
by virtue of Solomon’s status as a shareholder of the Company, or any of its
subsidiaries, rather than as an employee of the Company.

 

5.           Confidentiality and Return of Group Property.

 

(a)          The Parties acknowledge that the terms of this Agreement, and the
fact of this settlement, are strictly confidential, except to the extent that he
same are required to be disclosed pursuant to SEC rules and applicable law.
Accordingly, the Parties agree not to disclose or cause to be disclosed, either
directly or indirectly, to any person or organization (other than their
attorneys, spouses, accountants or financial advisors) any information regarding
the fact of, terms of, negotiations regarding this Agreement, except as provided
above.

 

(b)          Solomon acknowledges his duty under Exhibit B to the Offer Letter,
the Employee Invention Assignment and Confidentiality Agreement provisions of
the Employment Agreement to protect the Company’s confidential and proprietary
information, which shall survive termination of Solomon’s employment and the
Employment Agreement. In accordance with such Employment Agreement Solomon has
agreed not to disclose or otherwise reveal or use for his own or another person
or organization’s benefit any Confidential Information (as defined in the
Employment Agreement) that he acquired during his employment with respect to the
business or operations of the Company, or its customers. Solomon acknowledges
that he is obliged under such Agreement to take all action reasonably necessary
to maintain the confidentiality of any such confidential and proprietary
information.

 



3 

 

 

(c)         Solomon agrees to promptly return all property of Company and its
subsidiaries’ (the “Group”) in his possession or under his control, including
all, documents containing confidential, proprietary information and/or trade
secrets, customer and prospect lists, manuals, project plans, specifications,
guidelines, credit cards, to Philip Beck, CEO. In addition and without prejudice
to the generality of the foregoing, Solomon shall cooperate with the Company to
transition all matters for which Solomon has or had responsibility to such
Company personnel as the CEO may require and provide access to the following
data and systems:

 

(i)         user names and log-ins for Group access to third party systems, for
which Solomon has been responsible, any bank accounts and the Federal System for
Award Management (“SAM”) and shall assist in the transfer of user authorizations
and the establishment of log-ins to such other person in the Company as the
Company shall designate;

 

(ii)        historical records of the Group, its predecessors and its
subsidiaries which may not be on Group servers, or located in Group offices;
including making arrangements to deliver to the Company and provide full access
to any servers, and other data storage devices in Solomon’s possession or
control which hold data of the Company or its subsidiaries;

 

(iii)       contact information for Group customers and contacts.

 

6.           Covenant Not to Compete. Solomon acknowledges his duty under
paragraph 9 of the Offer Letter, the Covenant Not to Compete provisions of the
Employment Agreement, which shall survive termination of Solomon’s employment
and the Employment Agreement, which provisions are incorporated below for the
avoidance of doubt. During the period of one (1) year after the Termination Date
Solomon shall not directly or indirectly:

 

(a)           be employed, or engaged as an independent contractor, or
consultant in any position where Solomon’s responsibilities would require
Solomon to directly or indirectly support/work on services and/or products that
are in competition with the Group businesses as they existed during Solomon’s
employment, or on the Termination Date -- the Group’s businesses currently
consist of its identity management and payment and transaction processing
products and solutions;

 

(b)          whether as an employee, independent contractor, consultant, or
principal, enter into any agreement which is for the provision of services in
competition with any of the Group’s businesses, as they existed during Solomon’s
employment, or on the Termination Date, with any entity, which is or was a
customer of the Group, as of or at any time within six (6) months prior to the
Termination Date, nor cause any such customer to enter into any such competitive
agreement with any third party.

 

(c)           whether on Solomon’s own behalf or on behalf of any other person
or entity (i) directly or indirectly solicit any employee of the Group to
discontinue such employment relationship with the Group; or (ii) employ or seek
to employ any person who is or was employed by the Group as of or at any time
within six (6) months prior to the Termination Date.

 



4 

 

 

(d)           Notwithstanding the previous paragraphs, the parties acknowledge
that as part of the Agency Agreement, Solomon will following the Termination
Date be in contact with and endeavouring to assist the Company to enter into
business arrangements with the persons and entities listed in Schedule 2 of the
Agency Agreement, in consideration of the compensation payable under the Agency
Agreement.

 

Solomon acknowledges that the restrictions set forth in this Section are
reasonable and necessary for the protection of the Group’s legitimate interests,
in particular having regard to the sensitive position which Solomon held and the
high level of confidential and proprietary information regarding the Group’s
business operations, systems and customers to which Solomon had access, during
the performance of Solomon’s duties as an employee of the Company.

 

7.            Entire Agreement, Modification and Severability. This Agreement
(including the Recitals) sets forth the entire agreement between the Parties and
fully supersedes any and all prior agreements or understandings, written or
oral, between the Parties pertaining to its subject matter, except as noted or
referenced in Section 2(e) (options), Section 5(b) (confidentiality) and Section
6 (covenant not to compete), above.

 

8.            Controlling Law. This Agreement shall be governed by and construed
in accordance with the substantive and procedural laws of the State of New York,
without giving effect to principles of conflicts or choice of laws thereof, and
each party hereby consents to suit in and submits to the jurisdiction of by any
court of competent jurisdiction in New York, and this Agreement shall be
interpreted as neutral as between the Parties, without regard to any
presumptions, inferences or rules of construction based on the authorship of the
Agreement.

 

9.            Voluntary Execution. Solomon explicitly and unconditionally
acknowledges and agrees that he:

 

(a)          has carefully read and fully understands all of the terms of this
Agreement;

 

(b)          understands that by signing this Agreement, he is waiving his
rights to all claims described in Paragraph 3 of this Agreement, including any
and all claims arising under the Age Discrimination in Employment Act of 1967
(29 U.S.C. § 621 et seq.), and that he is not waiving any rights arising after
the date that this Agreement is signed;

 

(c)          knowingly and voluntarily agrees to all of the terms set forth in
this Agreement;

 

(d)          knowingly and voluntarily intends to be legally bound by this
Agreement;

 

(e)          is receiving consideration (i.e. resolution of a dispute without
the risks and burdens of arbitration, a release, and a promise of
confidentiality) in addition to anything of value to which he is already
entitled;

 

(f)          is hereby advised in writing to consult with an attorney prior to
signing this Agreement;  

 

(g)          has been given 21 days within which to consider this Agreement
before signing it, and understands that the running of that 21-day period will
not be re-started by any changes to this Agreement;

 



5 

 

 

(h)          is hereby advised that he may revoke this Agreement in writing
within 7 days of signing it (by submitting such written revocation to first by
e-mail and then by U.S. Mail Philip Beck, CEO, Ipsidy Inc., 780 Long Beach
Boulevard, Long Beach, NY 11561 no later than the 8th day after signing), and
that therefore, this Agreement shall not become effective or enforceable, nor
shall any consideration be paid, until this 7-day revocation period has expired
(the “Effective Date”); and

 

(i)          has not been coerced, threatened, or intimidated in any way into
signing this Agreement.

 

10.          Employment Verification: All inquiries regarding Solomon’s
employment with the Company should be directed to Stuart Stoller – CFO, Ipsidy
Inc., 780 Long Beach Boulevard, Long Beach, NY 11651 telephone number – 407
951-8640, fax 407 951-8634, or email: StuartStoller@ipsidy.com. Reference
inquiries will be responded to only by verifying dates of employment and last
position held.

 

11.          Future Address & Email Changes: As it may be necessary for the
Company to reach Solomon in the future, Company requests that he notify the
Company if he changes his residence or email address. All such notifications
should be sent to Stuart Stoller – CFO, Ipsidy Inc., 780 Long Beach Boulevard,
Long Beach, NY 11651 telephone number – 407 951-8640, fax 407 951-8634, or
email: StuartStoller@ipsidy.com.

 

12.          American Express Card: The Company acknowledges that the Company’s
American Express cards are issued under the guarantee of Solomon. Company hereby
agrees as follows:

 

(a)          Company shall cease to use any American Express cards which are
guaranteed by Solomon no later than ninety (90) days after the Termination Date;
and

 

(b)          Company hereby agrees to promptly pay all charges incurred on such
American Express cards and agrees to indemnify and hold Solomon harmless from
all costs, charges, penalties and liabilities which he may suffer or incur in
relation to any such American Express Cards, except for any such charges as may
be incurred by Solomon on such American Express Cards after the Termination
Date.

 

13.          Non-Disparagement:

 

(a)          Solomon agrees and covenants that he will not at any time make,
publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning the Company
or its businesses, or any of its employees, officers, and existing and
prospective customers, suppliers, investors and other associated third parties.

 

(b)         Company agrees and covenants that it will not at any time make,
publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning Solomon.

 

14.          Notices. All notices to be provided pursuant to this Agreement (and
any consents permitted by the terms of this Agreement) shall be in writing and
delivered by hand, or sent by e-mail transmission, or other electronic means, or
international courier to their respective addresses given above or via e-mail
to:

 

(a)Agent: 3216 Comfort Road,     New Hope, PA 18938     E-mail:
Dougsol@comcast.net

 



6 

 

 

 (b)Ipsidy: 780 Long Beach Boulevard    

Long Beach, New York 11561 USA

Attn: CEO

E-mail: PhilipBeck@ipsidy.com



 

All such notices delivered by hand or by courier shall be deemed served upon
receipt or refusal of receipt by the addressee. All notices given electronically
shall be deemed served upon the next business day after transmission, provided
no error message was received.

 

NOW, THEREFORE, by signing below, the Parties have executed this Confidential
Settlement Agreement and General Release, freely and voluntarily.

 

THIS IS A LEGAL AGREEMENT AND RELEASE/WAIVER OF CLAIMS

READ CAREFULLY BEFORE SIGNING

 

/s/Douglas Solomon Dated: September 13, 2017 Name: Douglas Solomon       IPSIDY
INC.       By:/s/ Philip Beck Dated: September 13, 2017   Name: Philip Beck    
Title: CEO  

 



7 

